FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         June 10, 2008
                       UNITED STATES COURT OF APPEALS
                                                                     Elisabeth A. Shumaker
                                        TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.                                                No. 07-7078
                                                  (D. Ct. No. 07-CR-00004-RAW-1)
 GERMAN SANCHEZ-GUZMAN,                                      (E.D. Okla.)

                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before TACHA, KELLY, and McCONNELL, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       Defendant-Appellant German Sanchez-Guzman pleaded guilty to illegal reentry of

a previously deported alien in violation of 8 U.S.C. § 1326(a). Mr. Sanchez-Guzman,

acting on his own behalf, filed a timely notice of appeal. His appointed counsel then filed

a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). We have reviewed the


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
record and conclude that no meritorious appellate issues exist. Accordingly, we

DISMISS Mr. Sanchez-Guzman’s appeal.

                                   I. BACKGROUND

       On January 24, 2007, a federal grand jury indicted Mr. Sanchez-Guzman on three

counts: (1) illegal reentry of a previously deported alien in violation of 8 U.S.C.

§ 1326(a); (2) being a felon in possession of a firearm and ammunition in violation of 18

U.S.C. § 922(g)(1); and (3) being an illegal alien in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(5). Pursuant to plea negotiations and a

plea agreement, Mr. Sanchez-Guzman entered a plea of guilty to count one. In the

agreement, Mr. Sanchez-Guzman stated that he was pleading guilty voluntarily and fully

understood the agreement.

       At the change of plea hearing, the district court conducted a plea colloquy pursuant

to Fed. R. Crim. P. 11. During that colloquy, Mr. Sanchez-Guzman testified that he was

not under the influence of drugs and had no mental disease that would hinder his ability to

decide to plead guilty. The district court found him mentally competent to understand

and appreciate the charges against him and the purpose and consequences of the hearing.

Mr. Sanchez-Guzman further stated that he understood the possible sentence he faced and

that he was waiving his right to proceed to trial. He also acknowledged that his plea was

being made voluntarily and completely of his own free choice; he stated that he was not

induced into pleading guilty through threats or promises. Finally, he explained that he

reentered the United States after he had been deported before, all the while knowing that

                                            -2-
it was illegal to do so. The district court accepted Mr. Sanchez-Guzman’s guilty plea,

finding it was knowing and voluntary and that he was competent to enter the plea.

       Two weeks later, Mr. Sanchez-Guzman filed a request with the district court to

withdraw his plea. He contended that he suffered from a fungus that affected his mental

ability to plead guilty. After a hearing, the district court denied the motion. Mr. Sanchez-

Guzman then filed a motion to have a magistrate consider his motion to withdraw the

plea. The district court construed this motion as one for reconsideration and denied it

without a hearing.

       Mr. Sanchez-Guzman timely filed a pro se notice of appeal. His appointed counsel

submitted an Anders brief, explaining that, after a conscientious examination of the

record, he does not believe this is a meritorious appeal.   Pursuant to Anders, this Court

gave Mr. Sanchez-Guzman an opportunity to respond. He has since filed a document

challenging the indictment’s allegation that he violated 8 U.S.C. § 1326 and contending

that his counsel is under the mistaken belief that he pleaded guilty to a prior offense when

in fact he pleaded no contest.

                                    II. DISCUSSION

       As required by Anders, we have conducted a full examination of the record before

us. Anders, 386 U.S. at 744. The record establishes that Mr. Sanchez-Guzman’s guilty

plea was voluntarily, knowingly, and intelligently made and that sufficient evidence

supported his plea and his conviction. The district court did not abuse its discretion in

denying his motion to withdraw. Thus, we find no nonfrivolous basis for challenging the

                                            -3-
plea.

                                   III. CONCLUSION

        For these reasons, no meritorious appellate issues exist. Accordingly, we

DISMISS Mr. Sanchez-Guzman’s appeal.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Circuit Judge




                                            -4-